350 S.W.3d 859 (2011)
Patrick SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95644.
Missouri Court of Appeals, Eastern District, Division Three.
October 18, 2011.
Brocca L. Smith, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.


*860 ORDER
PER CURIAM.
Patrick Smith ("Movant") appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his motion without an evidentiary hearing because he alleged facts not conclusively refuted by the record that his trial counsel was ineffective for failing to request a continuance in order to investigate and present Movant's alibi defense.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).